In a claim, inter alia, to recover damages for breach of contract, the defendant appeals, as limited by its brief, from so much of an order of the Court of Claims (Collins, J.), dated August 22, 2014, as, in effect, denied that branch of its motion pursuant to CPLR 3211 (a) which was to dismiss the cause of action alleging promissory estoppel.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant moved to dismiss the claim pursuant to CPLR 3211 (a). The defendant’s sole contention on appeal is that the Court of Claims erred in, in effect, denying that branch of its motion which was to dismiss the cause of action alleging promissory estoppel pursuant to CPLR 3211 (a) (7). Affording the claim a liberal construction, accepting all facts as alleged in the claim to be true, according the cause of action the benefit of every possible favorable inference (see Leon v Martinez, 84 NY2d 83, 87 [1994]), and considering that the claimant asserts causes of action in the alternative (see CPLR 3014), the claim states a cause of action alleging promissory estoppel.
Accordingly, the Court of Claims properly denied the subject branch of the defendant’s motion. Leventhal, J.P., Miller, Hinds-Radix and Maltese, JJ., concur.